Citation Nr: 1827901	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-41 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Cheryl R. King, Agent



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1972 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  A left knee disorder was not noted on the Veteran's September 1972 enlistment examination report.

2.  A left knee disorder did not clearly and unmistakably exist prior to active service.

3.  The Veteran has not been shown to have a current left knee disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.


CONCLUSION OF LAW

A left knee disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the Veteran was not afforded a VA examination in connection with his claim for service connection for a left knee disorder; however, the Board finds that an examination is not warranted.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim because the Veteran has not been shown to have an injury, disease, or injury related to his left knee in service.  As discussed below, his service treatment records are negative for any left knee problems, and he has not identified any injury, disease, or event in service.  Rather, he has simply asserted that the disorder was aggravated by service, but the presumption of soundness applies.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary in this case.  38 C.F.R. § 3.159(c)(4)(i) cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease); Waters v. Shinseki, 601 F.3d 1274 Fed. Cir. 2010).

Neither the Veteran nor his representative has raised any issues with the other aspects of the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes the Veteran is not entitled to service connection for a left knee disorder.

Initially, the Board notes the Veteran has asserted that his left knee was aggravated by his military service. See February 2011 VA Form 21-526.   However, a September 1972 enlistment examination found his lower extremities to be normal, and there was no left knee disorder noted at that time.  He also denied having a medical history of a trick or locked knee during the examination.  Thus, the presumption of soundness applies. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

There is also insufficient evidence to rebut the presumption of soundness, as there are no medical records or lay statements prior to or during service that document a preexisting left knee disorder.  Indeed, the only evidence of any possible preexisting disorder is the Veteran's more recent assertion that a left knee disorder was aggravated therein, which implies that there may have been a disorder that existed prior to service.  As such, there is not clear and unmistakable evidence to rebut the presumption of soundness.  Accordingly, the Board now turns to the question of whether the Veteran has a current left knee disorder that manifested in or is related to his military service.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a left knee disorder.  Although the Veteran was treated for and examined by a medical board for a right knee disorder during service, there was never any mention of left knee problems.  The Board finds the lack of any documentation in the service treatment records to be significant, as he did report right knee problems and likely would have reported his left knee symptoms or injury at that time if present.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

Moreover, the Board finds that a diagnosis of arthritis was not shown during service or within a year of separation.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  There is no evidence showing that he had arthritis within the first year after his separation from service.  Moreover, an October 2012 disability benefits questionnaire indicated that the Veteran was first diagnosed with osteoarthritis of the left knee in 2008.  Thus, the Veteran is not entitled to service connection for arthritis of the left knee on a presumptive basis, either as a chronic disease during service or within one year of service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.  Therefore, chronicity is not established in service or within a year of separation.

In addition to the lack of evidence showing that a left knee disorder manifested during active service or within close proximity thereto, the weight of the evidence of record does not link any current disorder to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of the claimed disorder in service.  The Veteran has also not identified any injury, disease, or event in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that a left knee disorder has not been shown to be causally or etiologically to an event, disease, or injury in service.

The Veteran has also not submitted any medical opinion relating a current left knee disorder to his military service.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a left knee disorder is not warranted.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


